DETAILED ACTION
This Office Action is responsive to the amendment for application 16/417,518 filed on 17 November 2021. Claims 1, 3, 9, 11, 17, and 19 have been amended, and claims 4 and 12 have been cancelled.
Claims 1-3, 5-11, and 13-20 have been allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The rejections of claims 1-3, 5-11, and 13-20 have been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Orson Bell (Reg. No. 77,174) on 17 December 2021.
Please amend claims 1, 3, 9, 11, 17, and 19 as follows, and cancel claims 4 and 12:
Currently Amended)	A computer-implemented method of migrating a virtual computing instance, the method comprising:
	receiving a request to migrate the virtual computing instance from a first data center to a second data center;
	determining whether the virtual computing instance is allowed to migrate to the second data center based, at least in part, on one or more stored policies, wherein the one or more stored policies are stored in an application definition maintained by one or more hybridity managers, the application definition being associated with an application that includes the virtual computing instance, wherein the one or more hybridity managers manage access between one or more private clouds and one or more public clouds; and
	responsive to determining that the virtual computing instance is allowed to migrate to the second data center, initiating migration of the virtual computing instance to the second data center.
3.	(Currently Amended) The computer-implemented method of claim 2, wherein:
	the receiving, determining, and initiating migration steps are performed by a first hybridity manager, of the one or more hybridity managers, running in the first data center; and
	the metadata associated with the virtual computing instance is updated by a second hybridity manager running in the second data center.
4.	(Canceled)
9.	(Currently Amended) A non-transitory computer-readable storage medium including instructions that, when executed by a processing unit, cause the processing unit to perform operations for migrating a virtual computing instance, the operations comprising:

	determining whether the virtual computing instance is allowed to migrate to the second data center based, at least in part, on one or more stored policies, wherein the one or more stored policies are stored in an application definition maintained by one or more hybridity managers, the application definition being associated with an application that includes the virtual computing instance, wherein the one or more hybridity managers manage access between one or more private clouds and one or more public clouds; and
	responsive to determining that the virtual computing instance is allowed to migrate to the second data center, initiating migration of the virtual computing instance to the second data center.
Currently Amended) The computer-readable storage medium of claim 10, wherein:
	the receiving, determining, and initiating migration steps are performed by a first hybridity manager, of the one or more hybridity managers,  running in the first data center; and
	the metadata associated with the virtual computing instance is updated by a second hybridity manager running in the second data center.
12.	(Canceled)
17.	(Currently Amended) A system, comprising:
	one or more processors; and
	a memory containing a program that, when executed on the one or more processors, performs operations for migrating a virtual computing instance, the operations comprising:

	determining whether the virtual computing instance is allowed to migrate to the second data center based, at least in part, on one or more stored policies, wherein the one or more stored policies are stored in an application definition maintained by one or more hybridity managers, the application definition being associated with an application that includes the virtual computing instance, wherein the one or more hybridity managers manage access between one or more private clouds and one or more public clouds, and
	responsive to determining that the virtual computing instance is allowed to migrate to the second data center, initiating migration of the virtual computing instance to the second data center.
Currently Amended) The system of claim 18, wherein:
	the receiving, determining, and initiating migration steps are performed by a first hybridity manager, of the one or more hybridity managers,  running in the first data center; and
	the metadata associated with the virtual computing instance is updated by a second hybridity manager running in the second data center.


Allowable Subject Matter
Claims 1-3, 5-11, and 13-20 are allowed, being herein renumbered claims 1-18.

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in independent claim 1 “determining whether the virtual computing instance is 
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims are allowed
Any comments that Applicant considers necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.L/Examiner, Art Unit 2196                                                                                                                                                                                                        
/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196